Rose, J.,
dissenting.
Defendant is openly and defiantly practicing chiropractic daily without a license in violation of law.
*585When the state, for the protection of public health, applies for an injunction to prevent a continuing, public nuisance created by the practice of an unlicensed chiro praetor, a court of equity should not abdicate merely because the unlawful acts constituting the nuisance are punishable as misdemeanors.
Misdemeanors committed by an unlicensed chiropractor to an extent amounting to a public nuisance may be enjoined by a court of equity without interfering with the right to jury trials in criminal prosecutions for prior misdemeanors, if such a right exists.
The criminal prosecution of an unlicensed chiropractor who openly defies the public prosecutors and, in spite of law and prosecutions, threatens to continue an unlawful practice amounting to a public nuisance, which, through ignorance and lawlessness, may result in the violation of quarantine regulations and in the spread of epidemics, is not an adequate remedy for the protection of the public. It would be better to abate the nuisance in advance by injunction than to rely on criminal' prosecutions after a calamity has befallen the public.
This application of the state for an injunction has an intimate relation to public health and to the laws on that subject. Supplementing the statutes already in existence the legislature, in 1919, prohibited the practice of chiropractic without a license. The qualifications of a practitioner of chiropractic and the conditions of procuring a license are defined by statute. Educational training equivalent .to that of a regular high school course of four years is required. An applicant for a license must be a graduate of a chartered chiropractic school after a personal attendance of not less than three terms of nine months each. In addition, an applicant must pass successfully an examination by a public board, and the subjects include “anatomy, physiology, chiropractic, symptomatology, nerve tracing, chiropractic orthopedy, hygiene, principles of chiropractic and adjusting, as taught by chiropractic schools and colleges.” Laws 1919, ch. 29, sec. 2.
*586The court is bound to presume that the lawmakers in adopting these high standards for the practitioners of chiropractic and in legislating for the public health had at hand all the information essential to legislative action.
The branches of learning mentioned indicate that the legislature meant to require the attainments essential to diagnosis for individual and public purposes, including quarantine and the arresting of infectious and contagious diseases. The system of healing by the promiscuous use of the hands on the spinal column and other parts of the human body in ignorance of the subjects of hygiene and diagnosis is condemned by statute. Without the qualifications required by law such a system of healing may become an agency for the spread of epidemics. “Symptomatology,” mentioned in the statute, is a branch of pathology relating to the observation and classification of symptoms — a field of knowledge essential to diagnosis. Defendant did not pass the statutory examination on this or any other subject and has not shown that she is qualified to treat diseases according to the system of healing known as “chiropractic” or to protect the public from those who come to her with infectious or contagious diseases. She nevertheless pretends to practice chiropractic in her office in Omaha without a license. The petition so alleges and the allegations are admitted by her demurrer. The state in applying for an injunctioirto abate the nuisance pleads in the sixth and seventh paragraphs of the petition the following:
“6. That for more than two years last past the defendant has maintained her office as heretofore described and has practiced chiropractic, and that the defendant is still maintaining her said office and practicing chiropractic in violation of law without first securing a license therefor, and has daily throughout said time adjusted the vertebrae of the spines of men, women and children, and she has openly in her said office in the said city of Omaha, Douglas county, Nebraska, and publicly, repeatedly, continuously, persistently and intentionally treated persons chiropractically in direct defiance and contrary to the provisions of *587the statutes of the state of Nebraska; that said defendant has frequently been notified by the state board of chiropractic that she was violating the law, and that she was endangering the health and welfare of the people of the state of Nebraska by her practice as an unqualified chiropractor, but she persistently, intentionally and continuously refuses to submit herself to examination- as provided by law and thereby secure a license and thereby qualify herself for such practice, and she has continuously, persistently and intentionally continued her said practice as chiropractor in said city of Omaha, Nebraska, until same has become a public nuisance and detrimental to the public welfare and dangerous to the public health and contrary tó and against public policy, which requires the examination of those who claim to cure or relieve the ills of the human body; and that defendant has been notified by the officers of the department of public welfare for the state of Nebraska, and by some of the assistants to the attorney general for the state of Nebraska, that unless she obtained-a license to practice chiropractic medicine, and if she continued to practice chiropractic medicine without obtaining such a license, a criminal complaint or complaints would be filed against her under the laws as aforesaid, and that defendant has publicly stated a number of times that she would disregard any criminal prosecutions filed against her for practicing chiropractic medicine without a license as aforesaid, and was certain of an acquittal or acquittals, and would continue to practice chiropractic medicine, notwithstanding the fact that one or more criminal prosecutions might be pending against her for practicing chiropractic medicine without a license.
“7. That the continuous persistent and intentional violation of the law in the treatment of the ills of men, women and children who are attracted to her office in said city of Omaha, Nebraska, by her advertising herself as a qualified chiropractor without procuring a license so to do from the statutory authorities, endangers the health of the public, defeats public policy of requiring skill and knowledge *588on the part of practitioners before they are licensed to practice on the bodies of the people of the state of Nebraska, and it. constitutes an open and continuous nuisance in said city of Omaha, Nebraska, that cannot be stopped or abated except by injunctive order made and issued in and by a court of equity.”
The statute is by construction a part of the petition. When both are considered they show that defendant is maintaining a public nuisance which should be abated by injunction. State v. Chicago, B. & Q. R. Co., 88 Neb. 669.
The jurisdiction and powers of courts of equity in Nebraska come directly from the Constitution and consequently are not limited by subsequent legislation. Matteson v. Creighton University, 105 Neb. 219.
The constitutional “right of trial by jury” is preserved as it existed at common law and under the statutes in force when the Constitution was adopted, but does not necessarily extend to new misdemeanors, like those committed by defendant, for which mere fines and jail sentences only are imposable. Bell v. State, 104 Neb. 203.
On the application for an injunction to abate the nuisance, therefore, the'court of equity is not hampered by the plea of defendant that she is entitled to a jury trial. When the state goes into a criminal court and charges her with a misdemeanor, the right, if any, which she may have to a jury trial will be protected by that court. The remedy by inflicting punishment for the misdemeanors constituting the nuisance which menaces the public health is inadequate under the petition and statute. Entertaining these views, I am compelled to dissent from the opinion and the judgment of the majority.